Name: Commission Regulation (EEC) No 2373/85 of 20 August 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 85 Official Journal of the European Communities No L 224/9 COMMISSION REGULATION (EEC) No 2373/85 of 20 August 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 172, 2. 7. 1985, p. 9 . No L 224/10 Official Journal of the European Communities 22. 8 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 J 07.01 A II New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 3764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 771,40 214,20 653,43 68,79 143527 240,54 55,44 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4624 822,98 228,53 697,1 1 73,39 153124 256,62 59,14 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 10877 1 935,82 537,55 1 639,76 172,62 360178 603,62 139,13 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 4325 769,72 213,74 652,00 68,64 143214 240,01 55,32 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,73 111,00 338,59 35,64 74373 124,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 833,21 231,37 705,78 74,30 155027 259,81 59,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 542 96,65 26,71 81,65 8,59 17852 30,05 6,90 1.70 07.01-67 ex 07.01 H Garlic 5365 955,47 264,09 807,13 84,93 176480 297,12 68,22 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 ¢112643 188,78 43,51 1.80l 07.01 K Asparagus : \l 1.80.1 ex 07.01-71Il  green 32265 5746,39 1 588,28 4854,21 510,82 1061381 1 786,94 410,30 1.80.2 ex 07.01-71  other 6005 1 068,71 296,76 905,27 95,30 198844 333,24 76,81 1.90 07.01-73 07.01 L Artichokes 2721 484,32 134,48 410,25 43,19 90112 151,02 34,80 1.100 07.01-751 07.01-77 } 07.01 M Tomatoes 1312 233,79 64,62 197,49 20,78 43182 72,70 16,69 1.110 07.01-81 1 07.01-82 } 07.01 P I Cucumbers 803 143,03 39,71 121,16 12,75 26613 44,60 10,28 1.112 07.01-85 07.01 Q II Chantarelles 28902 5147,38 1 422,72 4348,21 457,57 950742 1 600,67 367,52 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 1918 341,72 94,45 288,66 30,37 63117 106,26 24,39 1.130 07.01-97 07.01 T II Aubergines 1473 262,16 72,79 222,06 23,37 48778 81,74 18,84 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,94 51,91 158,35 16,67 34783 58,29 13,43 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 678,05 188,28 574,35 60,46 126158 211,43 48,73 2.10 08.01-31 ex 08.01 B Bananas, fresh 1779 316,94 87,60 267,73 28,17 58 541 98,55 22,63 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2382 424,28 117,27 358,40 37,71 78366 131,93" 30,29 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7390 1316,19 363,79 1 111,84 117,00 243106 409,29 93,97 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8060 1 435,51 396,77 1212,64 127,60 265145 446,40 102,49 2.50 08.02 A I Sweet oranges, fresh : \ 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 4305 766,32 212,79 649,12 68,33 142582 238,95 55,07 08.02-16 \\ \ 22. 8 . 85 Official Journal of the European Communities No L 224/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins 3008 535,87 148,11 452,67 47,63 98978 166,64 38,26 2.50.3 08.02-05 Il \ 08.02-09 08.02-15 08.02-19I  others 2565 456,83 126,26 385,90 40,60 84379 142,06 32,61 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3734 664,66 184,56 563,01 59,27 123666 207,25 47,77 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 2837 505,31 139,66 426,85 44,91 93333 157,13 36,07 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 2692 479,53 132,54 405,07 42,62 88 571 149,11 34,23 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3272 582,82 161,09 492,33 51,80 107650 181,24 41,61 2.80 ex 08.02 D Grapefruit, fresh : I\ I 2.80.1 ex 08.02-70  white 2732 486,68 134,51 411,12 43,26 89893 151,34 34,75 2.80.2 ex 08.02-70l  pink 2896 515,85 142,58 435,76 45,85 95280 160,41 36,83 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 1642 292,31 81,17 247,61 26,06 54388 91,15 21,00 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 3486 620,91 171,61 524,51 55,19 114685 193,08 44,33 2.95 08.05-50 08.05 C Chestnuts 4573 813,85 225,99 689,38 72,57 151425 253,77 58,49 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2620 466,74 129,00 394,27 41,49 86209 145,14 33,32 2.110 08.06-33 \ \ \\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1634 291,02 80,43 245,83 25,86 53752 90,49 20,77 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 3120 555,42 154,23 470,48 49,53 103342 173,19 39,92 2.140 ex 08.07-32 ex 08.07 B Nectarines 2098 373,73 103,29 315,71 33,22 69030 116,21 26,68 2.150 08.07-51 1 08.07-55 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 . 08.07-75 ] 08.07 D Plums 2432 433,21 119,73 365,95 38,51 80016 134,71 30,93 .2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4597 818,78 . 226,31 691,66 72,78 151233 254,61 58,46 2.180 08.09-11 ex 08.09 Water melons 463 82,62 22,83 69,79 7,34 15261 25,69 5,89 2.190 ex 08.09 Melons (other than water melons) : li 2.190.1 ex 08.09-19I  Amarillo, Cuper, Honey Dew,Onteniente, Piel de Sapo,Rochet, Tendral 1 109 197,67 54,63 166,98 17,57 36510 61,46 14,11 2.190.2 ex 08.09-19  other 3307 589,08 162,82 497,62 52,36 108 806 183,18 42,06 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 236,60 343,39 1 047,48 110,27 230082 385,59 88,87 2.200 ex 08.09-90 ex 08.09 Kiwis 9 589 1 707,77 472,02 1 442,62 151,81 315432 531,06 121,93 2.202 ex 08.09-90 ex 08.09 Khakis 1377 245,14 68,07 207,65 21,86 45612 76,44 17,61 2.203 ex 08.09-90 ex 08.09 Lychees 19856 3 536,37 977,44 2987,32 314,36 653181 1 099,69 252,50